Judgment unanimously affirmed. Memorandum: The application for a search warrant and the supporting affidavits provided the Magistrate with probable cause to believe that items of property stolen from the Dobbins and Ramage Cold Storage Company might be located at defendant’s residence. Applications for search warrants are not to be read hypertechnically and should be accorded all reasonable inferences (People v Robinson, 68 NY2d 541, 551-552). We have examined defendant’s remaining argument and conclude that it lacks merit. (Appeal from *866judgment of Orleans County Court, Miles, J.—burglary, third degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.